UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 10-Q (MARK ONE) x QUARTERLYREPORTUNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly periodendedSeptember 30, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT For the transition period from to Commission File No.001-33531 AEROGROW INTERNATIONAL, INC. (Exact Name of Registrant as specified in its charter) NEVADA 46-0510685 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification Number) 6075 Longbow Drive, Suite 200, Boulder, Colorado (Address of principal executive offices) (Zip Code) (303) 444-7755 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filero Non-accelerated filero (Do not check if smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x Number of shares of issuer's common stock outstanding as of November 8, 2010:12,650,605 Table of Contents AeroGrow International, Inc. TABLE OF CONTENTS FORM 10-Q REPORT September 30, 2010 PART I Financial Information Item 1. Financial Statements 3 Condensed Balance Sheets as of September 30, 2010 (Unaudited) and March 31, 2010 3 Condensed Statements of Operations for the Three and Six Months Ended September 30, 2010 and September 30, 2009 (Unaudited) 4 Condensed Statements of Cash Flows for the Six Months Ended September 30, 2010 and September 30, 2009 (Unaudited) 5 Notes to theCondensed Financial Statements (Unaudited) 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 20 Item 3. Quantitative and Qualitative Disclosures about Market Risk 38 Item 4. Controls and Procedures 39 PART II Other Information Item 1. Legal Proceedings 40 Item 1A. Risk Factors 40 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 40 Item 3. Defaults Upon Senior Securities 41 Item 4. Reserved 41 Item 5. Other Information 41 Item 6. Exhibits 42 Signatures 43 Table of Contents Item 1. Condensed Financial Statements AEROGROW INTERNATIONAL, INC. CONDENSED BALANCE SHEETS September 30, 2010 March 31, 2010 ASSETS (Unaudited) (Derived from Audited Statements) Current assets Cash $ $ Restricted cash Accounts receivable, net of allowance for doubtful accounts of $85,416 and $87,207 at September 30, 2010 and March 31, 2010, respectively Other receivables Inventory Prepaid expenses and other Total current assets $ $ Property and equipment, net of accumulated depreciation of $2,875,420 and $2,486,377 at September 30, 2010 and March 31,2010, respectively Other assets Intangible assets, net of $16,468 and $6,854 of accumulated amortization at September 30, 2010 and March 31, 2010,respectively Deposits Deferred debt issuance costs, net of accumulated amortization of $244,316 and $486,791 at September 30, 2010 and March 31, 2010,respectively Total other assets $ $ Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) Current liabilities Current portion – long term debt – related party $ $ Current portion – long term debt Accounts payable Accrued expenses Customer deposits Deferred rent Total current liabilities $ $ Long term debt Long term debt – related party - Stockholders' equity Preferred stock, $.001 par value, 20,000,000 shares authorized and 7,586 shares issued and outstanding at September 30,2010 and March 31, 2010 8 8 Common stock, $.001 par value, 500,000,000 shares authorized, 12,650,605 and 12,398,249 shares issued and outstanding at September 30, 2010 and March 31, 2010, respectively Additional paid-in capital Accumulated (deficit) ) ) Total Stockholders' Equity (Deficit) $ $ ) Total Liabilities and Stockholders' Equity (Deficit) $ $ See accompanying notes to the condensed financial statements. 3 Table of Contents AEROGROW INTERNATIONAL, INC. CONDENSED STATEMENTS OF OPERATIONS (Unaudited) Three Months ended September 30, Six Months ended September 30, Revenue Product sales $ Operating expenses Cost of revenue Research and development Sales and marketing General and administrative Total operating expenses $ Profit (loss) from operations ) Other (income) expense, net Interest (income) Interest expense Interest expense – related party - - Other (income) Total other (income) expense, net ) Net income (loss) $ ) $ ) $ ) $ ) Net income (loss) per share, basic $ ) $ ) $ ) $ ) Net income (loss) per share, diluted $ ) $ ) $ ) $ ) Weighted average number of common shares outstanding used to calculated basic net income (loss) per share Effect of dilutive securities: Equity based compensation - Weighted average number of common shares outstanding used to calculated diluted net income per share See accompanying notes to the condensed financial statements. 4 Table of Contents AEROGROW INTERNATIONAL, INC. CONDENSED STATEMENTS OF CASH FLOWS (Unaudited) Six months ended September 30, Cash flows from operating activities: Net (loss) $ ) $ ) Adjustments to reconcile net (loss) to cash (used) by operations: Issuance of common stock and options under equity compensation plans Issuance of common stock not under equity compensation plans 24, 983 Issuance of warrants related to debt Depreciation and amortization expense Allowance for bad debt ) ) Amortization of debt issuance costs Gain on forgiveness of accounts payable ) Amortization of convertible debentures, beneficial conversion feature Amortization of convertible debentures, beneficial conversion feature - related party Interest expense from warrants issued with convertible debentures Interest expense from warrants issued with convertible debentures – related party Change in assets and liabilities: Decrease in accounts receivable Decrease in other receivable (Increase) decrease in inventory ) (Increase) decrease in other current assets ) (Increase) decrease in deposits ) (Decrease) in accounts payable ) ) Increase (decrease) in accrued expenses ) Increase in accrued interest Increase (decrease) in accrued interest-related party ) Increase (decrease) in customer deposits ) (Decrease) in deferred rent ) ) Net cash (used) by operating activities $ ) $ ) Cash flows from investing activities: (Increase) decrease in restricted cash ) Purchases of equipment ) ) Patent expenses ) ) Net cash provided (used) by investing activities $ $ ) Cash flows from financing activities: (Increase) in prepaid debt issuance costs ) ) Proceeds from long term debt borrowings Proceeds from long term debt borrowings-related party Repayments of long term debt borrowings ) ) Repayments of long term debt borrowings-related party ) Proceeds from the issuance of convertible debt Proceeds from the issuance of convertible debt-related party Proceeds from the exercise of stock options 20 Proceeds from the issuance of preferred stock Principal payments on capital leases ) ) Net cash provided by financing activities $ $ Net increase (decrease) in cash ) Cash, beginning of period Cash, end of period $ $ See supplemental disclosures below and the accompanying notes to the condensed financial statements. 5 Table of Contents Six Months Ended September 30, Interest paid $ $ Income taxes paid $
